Citation Nr: 0717174	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a psychiatric disorder, has 
been received.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by which the RO denied 
the veteran's claim.  

The RO previously denied service connection for a psychiatric 
disorder in an August 2002 rating decision that became final.  
See 38 C.F.R. § 20.1103 (2006).  In its present adjudication, 
the RO ultimately reopened the claim and then denied it on 
the merits.  A previously decided claim may not be reopened 
in the absence of new and material evidence.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).  Further, regardless of RO action, the Board is 
bound to decide the threshold issue of whether the evidence 
is new and material before addressing the merits of the 
claim.  Id.

In April 2007, the veteran presented testimony before the 
undersigned via video teleconference.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By August 2002 rating decision, the RO denied the 
veteran's claim of service connection for a psychiatric 
disorder; although he was sent notice of the denial by letter 
dated that month, he did not initiate an appeal, timely or 
otherwise.

2.  The evidence received since the August 2002 rating 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the August 2002 rating action 
is new and material, and the claim of entitlement to service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide,  as well as the information and evidence 
VA will seek to obtain on his behalf. In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Further, 
VA must advise the veteran of what constitutes new and 
material evidence to reopen a service connection claim.  Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.

In this case, in February 2004, April 2004, March 2006, and 
June 2006 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letters also advised the veteran to identify any 
additional information that he felt would support his claim, 
effectively informing him to submit any additional relevant 
evidence.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  The veteran was also advised of the type of new 
and material evidence to submit in order to reopen the claim 
decided herein.  See Kent, supra.  Finally, he was apprised 
of disability ratings and effective dates as mandated by the 
Court in Dingess/Hartman.  

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.

In general, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under VCAA, however, VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Despite the foregoing, the Board concludes that the duty to 
assist under VCAA has been met.  The veteran's service 
medical records are on file as are post-service VA and 
private medical records.  The record now also contains a copy 
of the veteran's April 2007 hearing transcript.  There is no 
indication that there is any outstanding evidence that has 
yet to be associated with the claims file.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.

Discussion

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease first diagnosed after 
service when all of the evidence establishes that the disease 
was incurred in service.  Id.

In an August 2002 rating decision, the RO denied service 
connection for a psychiatric disorder.  The Board observes 
that service connection for a psychiatric disorder was 
previously denied via several rating decisions.  The veteran 
was provided notice of the August 2002 rating decision and of 
his appellate rights by letter dated that month.  He did not 
file a notice of disagreement.  Therefore, the August 2002 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the August 2002 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that rating decision to determine whether the 
veteran's claims of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his claim to reopen in February 2004.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2002 rating 
decision consisted of the service medical records reflecting 
a psychiatric evaluation from late December 1968 to early 
January 1969 yielding a diagnosis of a passive aggressive 
personality and the veteran's February 1969 report of medical 
history noting depression and excessive worry and February 
1982 psychiatric hospitalization records reflecting such 
diagnoses as anxiety neurosis and depressive reaction with 
passive-dependent personality.

The potentially relevant evidence received after August 2002 
consists of a January 2004 report of a psychologist 
reflecting serious psychological problems and ensuing 
financial problems; a May 2004 letter from F. Opochinsky, 
M.D. indicating that the veteran had been receiving 
outpatient behavioral treatment since 1996, that he suffered 
from chronic undifferentiated schizophrenia, and that this 
problem dated back to the veteran's 1968 in-service 
admission; an August 2004 VA mental disorders examination 
report showing an Axis I diagnosis of dysthymia secondary to 
alcohol abuse; a November 2006 statement from Dr. Opochinsky 
reiterating that the veteran's chronic undifferentiated 
schizophrenia dated back to the 1968 in-service psychiatric 
admission; and private psychiatric treatment records dated 
from 1998 to 2002.  

The Board has reviewed the evidence since the August 2002 
rating decision and has determined that the evidence is new, 
as it was not of record before August 2002, and it is new and 
material within the meaning of applicable law and 
regulations.  The new evidence serves to bolster the 
veteran's claim in that it reflects a medical opinion 
relating his current psychiatric diagnosis of chronic 
undifferentiated schizophrenia to service.  The credibility 
of this evidence is presumed.  Justus, supra.  The new 
evidence suggests a nexus between the veteran's current 
psychiatric problems and service, and such a link must be 
shown for service connection to be granted.  38 C.F.R. 
§ 3.303.  Because the newly added evidence raises a 
reasonable possibility that the claim will be substantiated, 
it is new and material.  Accordingly, the claim of service 
connection for a psychiatric disorder is reopened.  38 C.F.R. 
§ 3.156.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened.  To that extent only, the 
claim is granted.


REMAND

The new evidence associated with the claims file since August 
2002 suggests a nexus between the veteran's current 
psychiatric disorder and service.  The evidence in general, 
however, is equivocal regarding the nature of the veteran's 
psychiatric disorder, and it is unclear whether the 
psychiatrist who indicated a link between chronic 
undifferentiated schizophrenia and service had the 
opportunity to review the service medical records and the 
claims file as a whole.  Thus, the RO is asked to schedule a 
VA psychiatric examination to determine the precise nature of 
the veteran's psychiatric disorder, if any, and to provide an 
opinion regarding the likely etiology of any psychiatric 
disorder diagnosed.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA psychiatric examination 
to determine whether the veteran suffers 
from a psychiatric disorder or disorders.  
If so, the examiner should provide an 
opinion regarding the etiology of each 
disorder diagnosed, including whether any 
currently diagnosed acquired psychiatric 
disorder "more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is 
less than 50% likelihood) had its onset 
during the veteran's active duty service 
or is otherwise related to the veteran's 
active duty service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

2.  Following completion of any indicated 
development, the RO should review the 
veteran's claim of service connection for 
a psychiatric disorder.  If indicated, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and given an opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


